DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1, 2, 4-5, 7-9, 11-12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20190109626) in view of Kim et al (US 20190230648).

As to claim 1 Park discloses a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver configured to receive (Park 2435 of Fig.24), from at least one base station (BS) of a group of (N) BSs (Park, NR system of Fig.1; ¶0072- an NG-RAN is composed of gNBs that provide an NG-RA user plane and a control plane protocol terminal for a UE); channel state information (CSI) configuration information for a CSI reporting (Park s13010 of Fig.13, ¶0402- 1st sentence- UE receives configuration information related to the CSI from the base station; and a processor operably connected to the transceiver (Park 2410 and 2435 of Fig. 24);
Park however is silent where the processor, based on the CSI configuration information, is configured to: identify the number of UCI parts for the CSI reporting; determine a CSI report based on the identified number of UCI parts; and identify one or more BSs in the group of (N) BSs to transmit the determined CSI report, wherein the transceiver is further configured to transmit, to the one or more identified BSs, via an uplink channel, a UCI including the determined CSI report, and wherein the UCI includes the identified number of UCI parts each of which includes a part of the determined CSI report. However in an analogous art Kim remedies this deficiency: (Kim ¶0141- multiple UCI payloads include CSI report; ¶0143-the part 1 UCI and the part 2 UCI may be represented by a first UCI part and a second UCI part); ¶0149- part 1 CSI may configure part 1 UCI…..and part 2 UCI may consist of only the part 2 CSI; ¶0239- ¶0241, s840 of Fig.8-UE transmits, to the base station, the multiple UCI on the PUCCH). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Park with that of Kim for the purpose of supporting multiple UCI parts on an uplink channel (Kim¶0149).

As to claim 2 the combined teachings of Park and Kim disclose the UE of claim 1, wherein a value of the number of UCI parts equals one indicating that the UCI includes one part (UCI 1) or equals two indicating that the UCI includes two parts (UCI 1 and UCI 2) (Kim ¶0143-0144-determining a size of the part 2 UCI to be included in fixed-size part 1 UCI.)

As to claim 4 the combined teachings of Park and Kim disclose the UE of Claim 2, wherein when the value of the number of UCI parts equals two indicating that the UCI includes two parts (UCI 1 and UCI 2) (Kim, ¶0149): the uplink channel is a physical uplink control channel (PUCCH) for the UCI 1; and the uplink channel is a physical uplink shared channel (PUSCH) for the UCI 2 (Park ¶0340, ¶0343, ¶0473; ¶0514).

As to claim 5 the combined teachings of Park and Kim disclose the UE of Claim 2, wherein the determined CSI report includes CSI for each of the group of (N) BSs when the value of the number of UCI parts equals one indicating that the UCI includes one part (UCI 1) (Kim ¶0147- if CSI for PUCCH transmission of variable-size CSI report described above is configured to be partitioned into fixed size part 1 CSI….¶0149 - part 1 CSI may configure part 1 UCI).

As to claim 7 the combined teachings of Park and Kim disclose the UE of Claim 1, wherein: the transceiver is further configured to receive, from the at least one BS of the group of (N) BSs, downlink control information (DCI); and the processor is further configured to identify the number of UCI parts for the CSI reporting based on the DCI (Kim ¶0173- multiple UCI is transmitted on large-payload long PUCCH configured for HARQ-ACK (i.e., a case where HARQ-ACK resource is indicated via DCI) 

As to claim 8 Park discloses  a base station (BS) in a wireless communication system (Park, NR system of Fig.1; ¶0072- an NG-RAN is composed of gNBs), the BS comprising: a transceiver operably connected to a processor (Park 2410 and 2435 of Fig. 24), and the transceiver configured to: transmit, to a user equipment (UE) CSI configuration information (Park s13010 of Fig.13, ¶0402- 1st sentence- UE receives configuration information related to the CSI from the base station); and wherein the BS is at least one BS of a group of (N) BSs (Park, NR system of Fig.1; ¶0072- an NG-RAN is composed of gNBs that provide an NG-RA user plane and a control plane protocol terminal for a UE);.
Park however is silent where the processor is configured to determine a number of uplink control information (UCI) parts for a channel state information (CSI) reporting including the determined number of UCI parts for the CSI reporting; and receive, from the UE via an uplink channel, a UCI including a CSI report, wherein the CSI report is based on the determined number of UCI parts, wherein the UCI includes the determined number of UCI parts each of which includes a part of the CSI report. However in analogous art Kim remedies this deficiency: (Kim ¶0141- multiple UCI payloads include CSI report; ¶0143-the part 1 UCI and the part 2 UCI may be represented by a first UCI part and a second UCI part); ¶0149- part 1 CSI may configure part 1 UCI…..and part 2 UCI may consist of only the part 2 CSI; ¶0239- ¶0241, s840 of Fig.8-UE transmits, to the base station, the multiple UCI on the PUCCH). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Park with that of Kim for the purpose of supporting multiple UCI parts on an uplink channel (Kim¶0149).

As to claim 9 the combined teachings of Park and Kim disclose the BS of Claim 8, wherein a value of the number of UCI parts equals one indicating that the UCI includes one part (UCI 1) or equals two indicating that the UCI includes two parts (UCI 1 and UCI 2) (Kim ¶0143-0144-determining a size of the part 2 UCI to be included in fixed-size part 1 UCI.).

As to claim 11 the combined teachings of Park and Kim disclose The BS of Claim 10, wherein when the value of the number of UCI parts equals two indicating that the UCI includes two parts (UCI 1 and UCI 2): the uplink channel is a physical uplink control channel (PUCCH) for the UCI 1; and the uplink channel is a physical uplink shared channel (PUSCH) for the UCI 2. (Park ¶0340, ¶0343, ¶0473; ¶0514).

As to claim 12 the combined teachings of Park and Kim disclose the BS of Claim 9, wherein the CSI report includes CSI for each of the group of (N) BSs when the value of the number of UCI parts equals one indicating that the UCI includes one part (UCI 1) (Kim ¶0147- if CSI for PUCCH transmission of variable-size CSI report described above is configured to be partitioned into fixed size part 1 CSI….¶0149 - part 1 CSI may configure part 1 UCI).

As to claim 14 the combined teachings of Park and Kim disclose   The BS of Claim 8, wherein the transceiver is further configured to transmit, to the UE, downlink control information (DCI) including the determined number of UCI parts for the CSI reporting (Kim ¶0173- multiple UCI is transmitted on large-payload long PUCCH configured for HARQ-ACK (i.e., a case where HARQ-ACK resource is indicated via DCI).

As to claim 15 Park discloses a method of a user equipment (UE) in a wireless communication system, the method comprising(Park 2435 of Fig.24): receiving, from at least one base station (BS) of a group of (N) BSs(Park, NR system of Fig.1; ¶0072- an NG-RAN is composed of gNBs that provide an NG-RA user plane and a control plane protocol terminal for a UE);, channel state information (Park s13010 of Fig.13, ¶0402- 1st sentence- UE receives configuration information related to the CSI from the base station; for a CSI reporting;
Park however is silent in identifying the number of UCI parts for the CSI reporting; determine a CSI report based on the identified number of UCI parts; and identify one or more BSs in the group of (N) BSs to transmit the determined CSI report, wherein the transceiver is further configured to transmit, to the one or more identified BSs, via an uplink channel, a UCI including the determined CSI report, and wherein the UCI includes the identified number of UCI parts each of which includes a part of the determined CSI report. However in an analogous art Kim remedies this deficiency: (Kim ¶0141- multiple UCI payloads include CSI report; ¶0143-the part 1 UCI and the part 2 UCI may be represented by a first UCI part and a second UCI part); ¶0149- part 1 CSI may configure part 1 UCI…..and part 2 UCI may consist of only the part 2 CSI; ¶0239- ¶0241, s840 of Fig.8-UE transmits, to the base station, the multiple UCI on the PUCCH). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Park with that of Kim for the purpose of supporting multiple UCI parts on an uplink channel (Kim¶0149).

As to claim 16 the combined teachings of Park and Kim disclose    The method of Claim 15, wherein a value of the number of UCI parts equals one indicating that the UCI includes one part (UCI 1) or equals two indicating that the UCI includes two parts (UCI 1 and UCI 2) (Kim ¶0143-0144-determining a size of the part 2 UCI to be included in fixed-size part 1 UCI.).

As to claim 18 the combined teachings of Park and Kim disclose the method of Claim 16, wherein when the value of the number of UCI parts equals two indicating that the UCI includes two parts (UCI 1 and UCI 2): the uplink channel is a physical uplink control channel (PUCCH) for the UCI 1; (Park ¶0340, ¶0343, ¶0473; ¶0514)..

As to claim 19 the combined teachings of Park and Kim disclose the method of Claim 16, wherein the determined CSI report includes CSI for each of the group of (N) BSs when the value of the number of UCI parts equals one indicating that the UCI includes one part (UCI 1) (Kim ¶0147- if CSI for PUCCH transmission of variable-size CSI report described above is configured to be partitioned into fixed size part 1 CSI….¶0149 - part 1 CSI may configure part 1 UCI).

As to claim 20 the combined teachings of Park and Kim disclose the method of Claim 15, further comprising: receiving, from the at least one BS of the group of (N) BSs, downlink control information (DCI); and identifying the number of UCI parts for the CSI reporting based on the DCI (Kim ¶0173- multiple UCI is transmitted on large-payload long PUCCH configured for HARQ-ACK (i.e., a case where HARQ-ACK resource is indicated via DCI).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and further in view of Xu et al (US 20190342768).

As to claim 6 the combined teachings of Park and Kim disclose the UE of Claim 1, however silent wherein the determined CSI report includes CSI for each of a subset of the group of (N) BSs, the subset of the group of (N) BSs comprising Ni BSs where Ni < N. However  in an analogous art Xu remedies this deficiency: (¶0088- last sentence- CSI Report (feedback) from different TRPs; 119a and 119b of Fig.4a; ¶0094- last sentence- 114a, 114b may include any number of interconnected base stations and/or network elements- suggesting subsets of groups of BSs greater than the number of BSs). Therefore it would (Xu ¶0088- 2nd to last sentence).

As to claim 13 the combined teachings of Park and Kim disclose the BS of Claim 8, however silent wherein the CSI report includes CSI for each of a subset of the group of (N) BSs, the subset of the group of (N) BSs comprising Ni BSs where Ni < N. However  in an analogous art Xu remedies this deficiency  ¶0088- last sentence- CSI Report (feedback) from different TRPs; 119a and 119b of Fig.4a; ¶0094- last sentence- 114a, 114b may include any number of interconnected base stations and/or network elements- suggesting subsets of groups of BSs greater than the number of BSs). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Park and Kim with that of Xu for the purpose of reporting multiple CSI Reports from different TRPs, BSs, gNBs, etc...(Xu ¶0088- 2nd to last sentence).


Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462